Citation Nr: 1644653	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as a result of a service-connected disability or under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

5.  Entitlement to special monthly compensation based upon the need for aid and attendance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 9, 1975, to December 9, 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2008 and September 2009 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2015, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for bilateral tinnitus, bilateral hearing loss, and sleep apnea, and an increased rating for a right knee disability have been raised by the record in September 2016 and October 2016 VA claim forms, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Regarding the claim for service connection for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151, in a July 2015 VA medical examination report, a VA examiner opined that the Veteran's erectile dysfunction was related to aging rather than negligence on the part of VA personnel during an April 1995 surgical procedure.  In explaining the opinion, the examiner stated that the record contained no notation indicating erectile dysfunction for five to six years after the surgical procedure.  The Board notes that the Veteran first reported experiencing sexual dysfunction in October 1995, approximately six months after the procedure.  As the examiner's opinion is based on an incorrect premise, a remand is necessary to schedule an additional VA examination to determine the etiology of the claimed erectile dysfunction.  

Regarding the issue of entitlement to service connection for a psychiatric disability, in a July 2015 VA psychiatric examination report, a VA psychiatrist found that the Veteran did not have a psychiatric disability and, therefore, did not opine as to the etiology of a psychiatric disability.  The Board notes that, on several occasions during the pendency of the appeal, the Veteran has been diagnosed with a recurrent major depressive disorder.  A remand is necessary to schedule a VA psychiatric examination to determine the etiology of any mental disability which manifested during the pendency of the appeal.

Regarding the issues of entitlement to service connection for bilateral foot and left knee disabilities, in separate July 2015 VA examination reports, a VA examiner found that the Veteran's foot and left knee disabilities were not caused or aggravated beyond the normal progression by service-connected right hip, right knee, and left ankle disabilities.  In explaining that opinion, the examiner stated that VA should not have granted service connection the right hip, right knee, and left ankle disabilities.  The examiner did not offer any further explanation.  As the validity of the grants of service connection for the right hip, right knee, and left ankle disabilities are not at issue, the examiner's opinion is of no probative value.  Therefore, a remand is necessary to schedule additional VA medical examination.  

The Board notes that the issue of entitlement to special monthly compensation based upon the need for aid and attendance is inexplicably intertwined with the other issues on appeal and must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA genitourinary examination with a medical doctor who has not previously examined the Veteran to obtain an opinion as to whether the Veteran developed erectile dysfunction as a result of VA treatment.  The physician must review the appellate record, including VA treatment records indicating reports of sexual dysfunction beginning in October 1995, and VA etiology opinions dated in October 2007 and July 2013.  The examiner must note the review in the report.  Any necessary examinations, tests, and studies should be conducted.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any erectile dysfunction was caused by VA treatment?  If so, is it at least as likely as not (50 percent or greater probability) that any erectile dysfunction caused by VA treatment was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or was an event not reasonably foreseeable?  A complete rationale for any opinion expressed should be provided.

2.  Then, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist who has not previously examined the Veteran.  The examiner must review the claims file, including the November 2013, May 2014, June 2014, and September 2014 VA treatment reports, diagnosing a major depressive disorder with chronic pain as a contributing factor; and the July 2015 VA psychiatric examination report.  The examiner must note the review of the evidence in the report.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed during the pendency of the appeal (dating to January 2008) was incurred during service or is due to any event, disease, or injury during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed during the pendency of the appeal (dating to January 2008) was due to or the result of a service-connected disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed during the pendency of the appeal (dating to January 2008) was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed during the pendency of the appeal (dating to January 2008) was caused by VA treatment?  If so, is it at least as likely as not (50 percent or greater probability) that any psychiatric disability caused by VA treatment was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or was an event not reasonably foreseeable?

3.  Schedule the Veteran for a VA examination by an orthopedic medical doctor specialist who has not previously examined the Veteran.  The physician must review the appellate record, including VA etiology opinions dated in July 2008 and April 2015, and must note that review of the evidence in the report.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any foot disabilities were incurred during service or are due to any event, disease, or injury during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any foot disabilities are due to or the result of a service-connected disability?  In writing the opinion, the examiner should be aware that any question as to the validity of the grants of service connection for currently service-connected disabilities cannot be used as a basis for an opinion.  

(c)  Is it at least as likely as not (50 percent or greater probability) that any foot disabilities have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?  In writing the opinion, the examiner should be aware that any question as to the validity of the grants of service connection for currently service-connected disabilities cannot be used as a basis for the opinion.  

(d)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability was incurred during service or is due to any event, disease, or injury during service?

(e) Is it at least as likely as not (50 percent or greater probability) that a left knee disability is due to or the result of a service-connected disability?  In writing the opinion, the examiner should be aware that any question as to the validity of the grants of service connection for currently service-connected disabilities cannot be used as a basis for the opinion.  

(f) Is it at least as likely as not (50 percent or greater probability) that a left knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?  In writing the opinion, the examiner should be aware that any question as to the validity of the grants of service connection for currently service-connected disabilities cannot be used as a basis for the opinion.  

4.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

